By the Court,

Brohson, J.
If the plaintiff wishes to avoid delay, he can easily do it by delivering a bill of particulars with his declaration. But it must cither be a bill of particulars, in terms, as was the case in. Payne v. Smith, or it must in some other way be plainly stated that the specified demand is the only one on which the plaintiff claims to recover. The notice in this case -does not come up to that standard. It is only such a notice as is usually given where the action is brought against several parties to a bill or note who could not be jointly sued at the common law. It was not a bill of particulars, and the plaintiff was consequently irregular in disregarding the orders, and proceeding to judgment.
Motion granted.